Title: From Thomas Jefferson to Henry Dearborn, 29 June 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne
            June 29. 04.
          
          The inclosed papers came in the letter from Capt Lewis which I sent you: but not having been able to read this till last night they are now sent, and are interesting.—I cannot make out whether the party of Osages who were killed were some of those deputed to us. if they were not, it would carry us farther into Indian concerns, than we would wish to go, to take serious notice of it. if the Kickapoos meditated to attack the Osage deputation while under the care & accompanied by an officer of ours, it may be proper to let them know we should have noticed it very seriously. affectionate salutations.
        